Citation Nr: 1434502	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a respiratory condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1990, January 2003 to December 2004, and August 2005 to January 2006 with additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of those proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for a respiratory condition was initially denied on the basis that there were no complaints, treatment or diagnosis of a respiratory condition during the Veteran's last verified period of active duty in Iraq and Kuwait from August 2005 to January 2006 or for one year following that period.  However, the Veteran has stated that he was subsequently recalled to active duty from October 2007 to November 2007 to assist with fighting the California wildfires.  Service treatment records indicate at least one doctor being concerned that smoke inhalation may have damaged the Veteran's lungs. 

As the Veteran was diagnosed with pneumonia and bronchitis following his 2007 deployment, and there is a possibility that a current respiratory condition could be associated with smoke inhalation, documentation should be obtained confirming whether the Veteran was on active duty from October 2007 to November 2007. 


Accordingly, the case is REMANDED for the following action:

1.  Request verification from the California Army National Guard or other appropriate source to ascertain whether the Veteran was recalled to active duty, active duty for training, or inactive duty training during a period from October 2007 to November 2007.  

2.  If verification is obtained that the Veteran was on active duty or active duty for training during October or November of 2007 for VA benefits purposes, conduct any further development deemed necessary, to include obtaining a VA examination to determine whether the Veteran suffers from a current respiratory condition related to that service.

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Michael E. Kilcoyne 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

